Title: From James Madison to Richard Rush, 24 September 1815 (Abstract)
From: Madison, James
To: Rush, Richard


                    § To Richard Rush. 24 September 1815, Montpelier. “I have recd. yours of the 21st with its inclosures. I retain the interesting & well written letter of Mr. Dick, for the perusal of Mr. Monroe, expected here in a day or two on his way to Washington, which with your side of the correspondence will be useful to him, in his communications with Mr. Onis. This Quoad Ambassador is as teazing on all Spanish topics as was apprehended when he was permitted to use the diplomatic pen. I see less than I expected of newspaper speculations on the late movements of J.B.”
                